DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over A. Robin, et al. (NPL "Electrolytic Coating of Titanium.." hereinafter referred to as "Robin").
Regarding claim 1, Robin teaches a conductive material (P. 137, Titanium coatings on nickel electrodes) comprising:
a base material that is conductive at least at a surface thereof (Fig. 16 and P. 137, nickel substrate); and 
a titanium film on the surface of the base material (Fig. 16 and P. 137, titanium deposit), the titanium film having an average film thickness of not less than 1 µm and not more than 300 µm (Fig. 16 and P. 137, 20-30 µm thickness, the average thickness falling between 20-30 µm),
wherein the titanium film includes:
a titanium layer (Fig. 16 and P. 137, external layer of pure titanium, inevitable impurities presumed); and 
a titanium alloy layer (Fig. 16 and P. 137, underlayers) containing an alloy of a metal contained in the base material and titanium (Fig. 16 and P. 139, Ti2Ni, TiNi, TiNi3), and 
the titanium alloy layer is disposed between the titanium layer and the base material (Fig. 16 and P. 140 – Conclusion, multilayer interdiffusion zone joining titanium coatings to nickel substrate), 

the multilayer interdiffusion zone contains, starting from the nickel based metal: TiNi3, TiNi, Ti2Ni, and pure titanium external coating (P. 140), such that at least the interfaces of the layers in the interdiffusion zone would be expected to possess or render obvious composite layers of Ni-TiNi3, TiNi3-TiNi, and TiNi-Ti2Ni as claimed, absent an objective showing the contrary (see MPEP 2112(III)), 
and a thickness of the titanium alloy layer is about 2.17~2.5 µm, falling within the claimed range of 0.1-3 µm (Fig. 16 as annotated below and P. 139). In Fig. 16, the titanium alloy layer of Robin exhibits approximate maximum and minimum thickness measurements, when converted from image units to microns by the scale bar (line 3), of about 8.8 µm (line 1) and about 7.6 µm (line 2). Robin teaches this layer of the same structure as shown in Fig. 16 but at 3.5x less thick when processed at 600ºC instead of 700ºC (P. 139), such that Robin teaches an alloy layer thickness of, when converted to 3.5x less thick, about 2.17~2.5 µm. 

    PNG
    media_image1.png
    395
    620
    media_image1.png
    Greyscale

Robin Fig. 16
2TiF6 (P. 127, Melt preparation) as indicated in the instant specification (P. 11, lines 2-4). Furthermore, Robin uses electrocoating at a current density of 25-50 mA/cm2 and temperature of 600-700ºC (P. 127, Electrocoating experiments) similar to applicant’s processing at a current density of 10-500 mA/cm2 at 650-850 ºC (P. 13, lines 2-3 and 11-12). Additionally, Robin uses a nickel electrode and titanium counter electrode (P. 127, Electrodes) similar to applicant’s cathode and anode requirements (P. 12, lines 12 and 23). In considering the substantially similar processing, and that the process as disclosed in Robin meets the only processing parameter indicated by applicant for achieving a smooth titanium film, the surface of the Ti coating in Robin would be expected to possess or render obvious a maximum and minimum thickness measurement within ±50% of the average thickness as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that as the methods of manufacturing are different between Robin and the instant invention, the conductive material disclosed in Robin would not have a smooth 2TiF6, it exhibits disadvantageously poor water washability after plating in contrast to the instant invention having am molten salt bath of KF and KCL and having excellent water washability. The Examiner does not concur. Applicant has provided no evidence of a showing of a criticality or unexpected results from the molten salt bath used in the instant method. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II). Furthermore, the molten salt bath in the instant specification is disclosed as enabling a smooth titanium film when a content of KF is not less than 10 mol% (Pg. 10 lines 25-27), a condition which is met in the process of Robin using 42 mol% KF (P. 126, Melt preparation). Additionally, looking to Fig. 16 in Robin, although only a portion of a film image is provided, there is not seen to be any substantial variations in film thickness that would fall outside of ±50% of the average film thickness, further supporting that the film in Robin would be expected to meet the claimed film thickness measurement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736